Name: Council Regulation (EEC) No 1494/88 of 3 May 1988 on the conclusion of the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off Comoros
 Type: Regulation
 Subject Matter: international affairs;  fisheries;  Africa
 Date Published: nan

 Avis juridique important|31988R1494Council Regulation (EEC) No 1494/88 of 3 May 1988 on the conclusion of the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off Comoros Official Journal L 137 , 02/06/1988 P. 0018 - 0018COUNCIL REGULATION (EEC) No 1494/88 of 3 May 1988 on the conclusion of the Agreement between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off Comoros THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas the Community and the Islamic Federal Republic of the Comoros have negotiated and initialled an Agreement on fishing off Comoros; whereas this provides fishing opportunities for Community fishermen in waters over which Comoros has sovereignty or jurisdiction; Whereas it is in the Community's interest to approve this Agreement, HAS ADOPTED THIS REGULATION: Article 1 The Agreement on fishing between the European Economic Community and the Islamic Federal Republic of the Comoros on fishing off Comoros is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 1988. For the Council The President M. BANGEMANN (3) OJ No C 73, 19. 3. 1988, p. 6. (4) OJ No C 122, 9. 5. 1988. EWG:L555UMBE12.96 FF: 5UEN; SETUP: 01; Hoehe: 344 mm; 42 Zeilen; 1687 Zeichen; Bediener: MARK Pr.: B; Kunde: 41727 Montan England 12